Exhibit 12 North Shore Gas Company Ratio of Earnings to Fixed Charges Three-Month Transition Six Months Period Ended Year Ended Ended June 30 Year Ended December 31 December 31 September 30 (Millions, except ratio) EARNINGS Net income $ Provision for income taxes Income before taxes Fixed charges Total earnings as defined $ FIXED CHARGES Interest on long-term debt, including related amortization $ Other interest Interest factor applicable to rentals - Fixed charges $ Ratio of earnings to fixed charges Note: Due to a number of factors, including the seasonality of NSG's business, the current year-to-date earnings should not be considered indicative of the results to be expected for the year as a whole.
